936 F.2d 574
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Scott Andrew WITZKE, Defendant-Appellant.
No. 90-2363.
United States Court of Appeals, Sixth Circuit.
June 14, 1991.

Before MERRITT, Chief Circuit Judge, and ALAN E. NORRIS and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Defendant appeals his conviction and sentence entered pursuant to his plea of guilty to impeding a federal judge, in violation of 18 U.S.C. Sec. 111(a), claiming that the trial judge should have disqualified himself from hearing his case.  Specifically, defendant claims that the trial judge should have disqualified himself under 28 U.S.C. Sec. 455(a) or, alternatively, under 28 U.S.C. Sec. 455(b)(1).  Having carefully considered the record on appeal, and the briefs of the parties, we find that these claims are without merit and affirm the conviction.


2
With respect to defendant's argument that the two-year term of supervised release imposed at sentencing was unlawfully excessive, the government agrees that the term of supervised release should not have exceeded one year under 18 U.S.C. Sec. 3583(b)(3).1   We therefore VACATE and REMAND to the district court for proper resentencing.



1
 A violation of 18 U.S.C. Sec. 111 is a Class E felony for which the maximum authorized term of supervised release is not more than one year under 18 U.S.C. Sec. 3583(b)(3)